Title: From George Washington to Lotbinière, 2 February 1789
From: Washington, George
To: Chartier de Lotbinière, Michel, marquis de



Sir,
Mount Vernon February 2d 1789

I have received your polite letter of the 2d Ulto and am much obliged to you for your kind wishes for my health and welfare—you will be so good as to accept of my best wishes for the reestablishment of your health which I am sorry to hear has been so much impaired of late—The keen air of the season, will, it is to be hoped, militate with your disorder and produce a favourable change in your Constitution. I am Sir with due respect Yr Most Obedt Hble Sert

Go: Washington

